Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed on July 5, 2022 have been fully considered but they are not persuasive.
With regard to the 35 USC 103 rejections, Applicants argue “[t]he Office relies on Gerecke as teaching measuring mean particle size. However, Gerecke teaches that the soil was collected and tested in a laboratory. Gerecke, | [0107]. The soil was dried and passed through a sieve before the test. Id. There is no teaching or suggestion that the test taught in Gerecke could or would be performed with a plurality of sensors on an instrumented shank at a plurality of depths within soil.”
Examiner’s position is that Schuler et al. discloses detecting a soil property is performed with a plurality of sensors on an instrumented shank at a plurality of depths within soil. In particular, Schuler et al. discloses detecting a soil property (soil moisture, paragraph 0038, line 5) at a plurality of depths in the soil with the plurality of sensors (50’s, Fig. 8; paragraph 0038, lines 1-6). Gerecke is relied upon only to teach that soil property is known to comprise at least one property selected from the group consisting of mean particle size (paragraph 0107, lines 4-7), particle size distribution (paragraph 0107, lines 4-7). Accordingly, Schuler et al. in view of Gerecke would disclose detecting a soil property (soil moisture, paragraph 0038, line 5) at a plurality of depths in the soil with the plurality of sensors (50’s, Fig. 8; paragraph 0038, lines 1-6), wherein the soil property comprises at least one property selected from the group consisting of mean particle size (paragraph 0107, lines 4-7), particle size distribution (paragraph 0107, lines 4-7).

/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        July 13, 2022